

Execution Copy


ASSET SALE AGREEMENT
 
THIS ASSET SALE AGREEMENT (the "Agreement"), is made as of the 11th day of
October, 2005, by and between ULURU, Inc., a Delaware corporation ("ULURU"), and
Access Pharmaceuticals, Inc., a Delaware corporation ("Access"). ULURU and
Access are sometimes individually referred to herein as the "Party" and
collectively as the "Parties."
 
BACKGROUND
 
A. Access has certain right, title and interest in and to the Takeda License
Agreement (as hereinafter defined) and the Purchased Assets (as hereinafter
defined), which includes, without limitation, certain tangible and intangible
property relating to the manufacture, use, sale and distribution of the Products
(as hereinafter defined).
 
B. ULURU desires to purchase and assume, and Access desires to sell and assign,
the Purchased Assets and the Takeda License Agreement, respectively, pursuant to
the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants,
agreements, guarantees and representations herein contained and intending to be
legally bound, ULURU and Access agree as follows:
 
SECTION 1  
 
DEFINITIONS
 
1.1  Definitions. 
 
Where used in this Agreement the following words or phrases shall have the
meanings set forth below:
 

(a)  
"Access" shall have the meaning set forth in the Preamble.

 

(b)  
"Access Trade Dress" means all trade dress relating to the Purchased Assets
other than trade dress or marks relating to Access or its logo.

 

(c)  
"Access Trademarks" means (i) the Access name or any variations thereof or the
names of any Access Affiliates or any variations thereof and (ii) all
Trademarks, other than the Product Trademarks, currently used by Access or its
Affiliates in connection with the manufacture, marketing, sale and distribution
of their respective products.

 

(d)  
"Adverse Experience(s)" means any noxious, pathological or unintended change in
anatomical, physiological or metabolic function as indicated by physical signs,
symptoms and/or laboratory changes occurring in clinical trials, post-marketing
surveillance, or clinical practice during use of the Products, or published in
the medical literature, whether or not considered causally related to the
Products. This includes an exacerbation of a pre-existing condition,
intercurrent illness, drug interaction, significant worsening of a disease under
investigation or treatment, and significant failure of expected pharmacological
or biological action.

 

(e)  
"Affiliate", when used to indicate a relationship with any person or entity,
means (i) any corporation, firm, partnership or other entity, whether de jure or
de facto, which directly or indirectly owns, is owned by or is under common
ownership with such person or entity to the extent of at least fifty percent
(50%) of the equity (or such lesser percentage which is the maximum allowed to
be owned by a foreign corporation in a particular jurisdiction) having the power
to vote on or direct the affairs of the entity, or (ii) any person, firm,
partnership, corporation or other entity actually controlled by, controlling or
under common control with such person or entity.

 

(f)  
"Agency" or "Agencies" means any U.S. or foreign governmental regulatory
authority responsible for granting approvals and clearance for manufacturing,
marketing and sale of any Product.

 

(g)  
"Agreement" means this Asset Sale Agreement, together with the Schedules and
Exhibits hereto, and any instrument amending this Agreement in accordance with
Section 14.6; and the expression "Section" followed by a number refers to the
specified Section of this Agreement.

 

(h)  
"Amlexanox" means the chemical compound of the formula
2-amino-7-isopropyl-5-oxo-5H-[1]benzopyrano-[2,3-b]-pyridine-3-carboxylic acid
(also known by Takeda Code No.: AA-673).

 

(i)  
"Ancillary Agreements" means any other agreement to be executed by ULURU and/or
Access in connection with this Agreement, including, without limitation, the
Bill of Sale and Assignment Agreement, the Product Patents Assignment, the
Product Trademarks Assignment and the License Agreement.

 

(j)  
"Annual Net Sales" means gross revenues received by ULURU and its Affiliates on
the worldwide sale of the Products in any calendar year, less (i) trade
discounts actually allowed; and (ii) when borne by ULURU or its Affiliates in
connection with the sale, transportation and handling charges; sales, use and
excise taxes; import duties, tariffs or other governmental charges; and credits
for claim or allowances, retroactive price reductions, refunds, returns, and
recalls. There shall not be any imputed gross revenue for samples, free goods or
other marketing programs whereby the Products are given away to induce sales
thereof. For purposes of determining Annual Net Sales, a sale shall be deemed to
have occurred when the sale is invoiced or when the applicable Product is
delivered, whichever occurs first. In the case of the transfer or sale of the
Products by ULURU to an Affiliate, or by ULURU or its Affiliate to their
respective distributor, or subdistributor for sale by such Affiliate,
distributor or subdistributor, Annual Net Sales shall be based upon the greater
of the total invoice price charged by ULURU to such Affiliate, distributor,
subdistributor or the total invoice price charged by such Affiliate, distributor
or subdistributor to its customers. Annual Net Sales for countries outside the
U.S. shall be calculated by converting to U.S. currency using the exchange rate
in effect on the last business day of each quarter as published in the Wall
Street Journal. Annual Net Sales shall also include Licensee Net Sales.

 

(k)  
"Aphthasol Product" means a topical oral paste formulation or mucoadhesive film
formulation containing Amlexanox currently approved by the FDA for use in the
treatment of aphthous ulcers.

 

(l)  
"Assumed Liabilities" has the meaning set forth in Section 2.2(a).

 

(m)  
"Bill of Sale and Assignment Agreement" means the bill of sale to be executed by
Access and delivered to ULURU at Closing, substantially in the form of Exhibit A
attached hereto.

 

(n)  
"Closing" and "Closing Date" have the meaning set forth in Section 13.1.

 

(o)  
"Cumulative Net Sales" means gross revenues received by ULURU and its Affiliates
on the worldwide sale of the Products, less (i) trade discounts actually
allowed; and (ii) when borne by ULURU or its Affiliates in connection with the
sale, transportation and handling charges; sales, use and excise taxes; import
duties, tariffs or other governmental charges; and credits for claim or
allowances, retroactive price reductions, refunds, returns, and recalls. There
shall not be any imputed gross revenue for samples, free goods or other
marketing programs whereby the Products are given away to induce sales thereof.
For purposes of determining Cumulative Net Sales, a sale shall be deemed to have
occurred when the sale is invoiced or when the applicable Product is delivered,
whichever occurs first. In the case of the transfer or sale of the Products by
ULURU to an Affiliate, or by ULURU or its Affiliate to their respective
distributor, or subdistributor for sale by such Affiliate, distributor or
subdistributor, Cumulative Net Sales shall be based upon the greater of the
total invoice price charged by ULURU to such Affiliate, distributor,
subdistributor or the total invoice price charged by such Affiliate, distributor
or subdistributor to its customers. Cumulative Net Sales for countries outside
the U.S. shall be calculated by converting to U.S. currency using the exchange
rate in effect on the last business day of each quarter as published in the Wall
Street Journal. Cumulative Net Sales shall also include Licensee Net Sales.

 

(p)  
"Dental Product" means [a product developed for use in the oral cavity or
implanted in the oral cavity including implantation in teeth utilizing the
Licensed Technology].

 

(q)  
"Encumbrance" has the meaning set forth in Section 5.3.

 

(r)  
"Excluded Assets" shall mean all assets of Access other than the Purchased
Assets and the Assumed Liabilities and any assets or contracts that by their
terms are not assignable.

 

(s)  
"Excluded Intellectual Property" means (i) Access Trademarks, (ii) the Access
Trade Dress, (iii) the Licensed Technology and (iv) any Intellectual Property
that does not relate to the Products.

 

(t)  
"FDA" means the U.S. Food and Drug Administration.

 

(u)  
"Finished Goods" means any Product packaged in sample and commercial sizes and
ready for distribution to the ultimate customer.

 

(v)  
"Intellectual Property" means all (i) Patents and U.S. and other registered
designs; (ii) U.S. and other mask works and copyrights in works of authorship of
any type, including, but not limited to, computer software and industrial
designs, registrations and applications for registration thereof;
(iii) Trademarks and trade dress; (iv) trade secrets, know-how and other
confidential or proprietary technical, business and other information, and all
rights thereto in any and all jurisdictions, to limit the use or disclosure
thereof; (v) rights to obtain and file for patents and registrations thereof;
and (vi) rights to sue and recover damages or obtain injunctive relief for
infringement, dilution, misappropriation, violation or breach thereof.

 

(w)  
"Inventory" means Access's inventory of Finished Goods, an electronic accounting
of which is set forth on Schedule 1.1(w) attached hereto.

 

(x)  
"Liabilities" means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or determined or
determinable, including those arising from any Claim or other action by a third
party under any law, action or governmental order and those arising under any
contract, agreement, arrangement, commitment or undertaking, or otherwise. For
the purposes of this definition "Claim" shall mean any action (including,
without limitation, any proceedings to establish insurance coverage), claim,
suit, arbitration or governmental, administrative, or other proceeding or
investigation or judgment or equitable relief.

 

(y)  
"License Agreement" means that certain License Agreement, substantially in the
form of Exhibit B attached hereto, entered into by and between Access and ULURU
as of the Closing Date, pursuant to which Access shall grant to ULURU a license
to the Licensed Technology on the terms and conditions set forth therein.

 

(z)  
"Licensed Technology" means Access's nanoparticle aggregate technology, to which
Access shall grant to ULURU a license pursuant to the License Agreement, as such
technology is further described in the License Agreement.

 

(aa)  
"Licensee" means a licensee of, or other third party otherwise engaged by, ULURU
or its Affiliates for the purpose of selling or distributing any Product.

 

(bb)  
"Licensee Net Sales" means gross revenues received by a Licensee on the sale of
any Product as requested in the applicable license agreements as reported to
Access or ULURU. There shall not be any imputed gross revenue for samples, free
goods or other marketing programs whereby any Product is given away to induce
sales thereof. For purposes of determining Licensee Net Sales, a sale shall be
deemed to have occurred when the sale is invoiced or when a Product is
delivered, whichever occurs first. In the case of the transfer or sale of a
Product by the Licensee to an Affiliate, distributor or subdistributor of the
Licensee for sales by such Affiliate, distributor or subdistributor, Licensee
Net Sales shall be based upon the greater of the total invoice price charged by
the Licensee to such Affiliate, distributor or subdistributor or the total
invoice price charged by such Affiliate, distributor or subdistributor to its
customers. Licensee Net Sales for countries outside the U.S. shall be calculated
by converting to U.S. currency using the exchange rate in effect on the last
business day of each month as published in the Wall Street Journal.

 

(cc)  
"Manufacturing Technology" means all technology, trade secrets, research and
development, formulae, know-how, inventions, discoveries, processes,
compositions, test procedures, manufacturing procedures, techniques,
developments, enhancements and modifications, confidential, technical, or
proprietary information and knowledge not generally known to the public, whether
or not patentable, commercially useful, or reducible to writing or practice that
enable Access to make, have made, use, offer for sale, sell and import any
Product that is a Purchased Asset and are owned or controlled by Access as of
the Closing Date; provided that Manufacturing Technology shall not include any
Manufacturing Technology relating to any Excluded Assets.

 

(dd)  
"Marketing Materials" means those marketing materials used by Access solely with
respect to the Products in the U.S. that are in existence as of the Closing
Date, to the extent such materials are within the possession or control of
Access and relate to the Purchased Assets, as set forth on Schedule 1.1(dd).

 

(ee)  
"Material Adverse Effect" means an event, change or occurrence which,
individually or together with any other event, change or occurrence, has a
material adverse effect on the Purchased Assets taken as a whole, but shall not
include (i) any adverse effect due to changes, after the date of this Agreement,
in conditions generally affecting (A) the healthcare industry or (B) the
worldwide, U.S. or European economy as a whole, (ii) any change or adverse
effect caused by, or relating to, the announcement of this Agreement and the
transactions contemplated by this Agreement or (iii) any adverse effect due to
legal or regulatory changes effective after the date of this Agreement.

 

(ff)  
"Mucoadhesive Product" means an erodible multi-layer strip or patch which
adheres to the teeth or the oral mucosa for the purpose of controlled delivery
of an active ingredient either to the surface of the teeth or oral mucosa or for
release of the active into the oral cavity.

 

(gg)  
"NDA" means a New Drug Application filed with the FDA pursuant to 21 C.F.R.,
Part 314, and all supplements, amendments, revisions thereto and all
correspondence between Access and FDA relative thereto.

 

(hh)  
"Party" or "Parties" shall have the meaning set forth in the Preamble.

 

(ii)  
"Patents" means all U.S. and foreign patents, patent applications and statutory
invention registrations (which, for the purposes of this Agreement, shall be
deemed to include provisional applications, invention disclosures, certificates
of invention and applications for certificates of invention), including
reissues, divisions, continuations, continuations-in-part, supplementary
protection certificates, extensions and reexaminations thereof, all inventions
disclosed therein, all rights therein provided by international treaties and
conventions, and all rights to obtain and file for patents and registrations
thereto.

 

(jj)  
"Premises Agreement" means that certain 2600 Stemmons Freeway License Agreement,
to be entered into by and between Access and ULURU as of the Closing Date,
substantially in the form of Exhibit E attached hereto, pursuant to which ULURU
shall sublease from Access certain space at the premises located at 2600
Stemmons Freeway, Dallas Texas.

 

(kk)  
"Products" means, collectively, the Aphthasol Product, the Mucoadhesive Product
and the ResiDerm Product and any product developed or sold under the License
Agreement, and any improvements or corollaries thereto.

 

(ll)  
"Product Intellectual Property" means (i) all Product Patents, (ii) all Product
Trademarks, (iii) the Manufacturing Technology, (iv) the Product Trade Dress,
(v) the Marketing Materials, (vi) the domain name "www.Aphthasol.biz" and
(vii) all other Intellectual Property primarily related to the Products, but
excluding (in all cases) Excluded Intellectual Property, Excluded Assets and the
"Technology and Know How" of Takeda, as such term is defined in Section 1.6 of
the Takeda License Agreement.

 

(mm)  
"Product Patents" means those Patents set forth on Schedule 1.1(ll) attached
hereto.

 

(nn)  
"Product Patents Assignment" means that assignment agreement to be executed by
Access and delivered to ULURU at Closing, substantially in the form of Exhibit C
attached hereto.

 

(oo)  
"Product Registrations" means registrations required by applicable Agencies in
the U.S. relating to the manufacture, sale and distribution of the Products in
the U.S. and foreign countries, including, without limitation, NDAs relating to
the Products.

 

(pp)  
"Product Trade Dress" means, collectively, the current trade dress of each of
the Products, including, but not limited to, product packaging associated with
the sale of the Products in the U.S., but excluding the Access Trade Dress.

 

(qq)  
"Product Trademarks" means those Trademarks set forth on Schedule 1.1(pp)
attached hereto.

 

(rr)  
"Product Trademarks Assignment" means the assignment agreement to be executed by
Access and delivered to ULURU at Closing, substantially in the form of Exhibit D
attached hereto.

 

(ss)  
"Purchase Price" has the meaning set forth in Section 3.1.

 

(tt)  
"Purchased Assets" has the meaning set forth in Section 2.1(a).

 

(uu)  
"ResiDerm Product" means a topical formulation utilizing the proprietary zinc
technology, exemplified by Zindaclin, a zinc-clindamycin phosphate topical
product.

 

(vv)  
"Retained Liabilities" has the meaning set forth in Section 2.2(b).

 

(ww)  
"Scientific and Regulatory Material" means all technological, scientific,
chemical, biological, pharmacological, toxicological, regulatory and clinical
trial materials and information primarily related to the Products and all rights
thereto in any and all jurisdictions to limit the use or disclosure thereof, to
the extent such materials are within the possession or control of Access.

 

(xx)  
"Takeda" means Takeda Chemical Industries, Ltd.

 

(yy)  
"Takeda License Agreement" means the agreement, dated November 12, 1987, by and
between Takeda and Chemex Pharmaceuticals, Inc. ("Chemex"), which is currently
known as Access, a copy of which is attached hereto as Exhibit F.

 

(zz)  
"Tax" or "Taxes" means any domestic, foreign, national, regional or local
income, gross receipts, payroll, withholding, license, unemployment, premium,
excise, real or personal property, capital stock, franchise, profits,
environmental, unemployment disability, social security, severance, value added,
sales, use, transfer, registration, alternative or add-on minimum, estimated or
any other tax or similar governmental charge of any kind whatsoever, including
interest, penalties, and additions to tax with respect thereto, whether disputed
or not.

 

(aaa)  
"Tooth Whitening Product" means a Mucoadhesive Product formulated with an active
ingredient which adheres to the surface of teeth to enhance the whiteness of the
tooth surface.

 

(bbb)  
"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

(ccc)  
"Trademarks" means all U.S. and other trademarks, trade names, brand names,
logotypes, symbols, service marks, designs, domain names, URLs and tradenames,
including registrations and applications for registrations thereof and all
renewals, modifications and extensions thereof.

 

(ddd)  
"Transition Team" shall have the meaning set forth in Section 8.2.

 

(eee)  
"ULURU" shall have the meaning set forth in the Preamble.

 

(fff)  
"U.S." means the United States of America, its territories and possessions,
including without limitation the Commonwealth of Puerto Rico and the District of
Columbia.

 
In this Agreement, words importing the singular number shall include the plural
and vice versa, words importing a specific gender shall include the other
genders and references to persons shall include corporations and one or more
persons, their heirs, executors, administrators or assigns as the case may be.
References to "including" shall mean "including but not limited to".
 

1.2  
Currency.All currency amounts referred to in this Agreement are in U.S. Dollars.

 

1.3  
Headings, Etc.The division of this Agreement into Sections and the insertion of
headings are for convenience of reference only and shall not affect the
interpretation hereof.

 
SECTION 2
 
PURCHASED ASSETS; LIABILITIES
 
2.1  Assets to Be Sold and Purchased.
 

 
(a)
Upon the terms and subject to the conditions of this Agreement, Access agrees to
sell, assign, transfer, convey and deliver to ULURU and ULURU agrees to purchase
from Access, all rights, title and interest of Access and its Affiliates in and
to the following assets, regardless of where such assets are situated (the
"Purchased Assets"), free and clear of all Encumbrances, except as set forth on
Schedule 5.3:

 

(i)  
all Product Intellectual Property;




(ii)  
the Product Registrations, to the extent transferable;




(iii)  
the Inventory;




(iv)  
the existing lists of all current trade/wholesale customers (including the
address and contact information for each such customer) for the Products and the
pricing of the Products for such customers; provided, however, that Access shall
retain all rights of access and ownership of such information with respect to
sales of Access's and Access's Affiliates' other products;




(v)  
copies of Access's files pertaining to the Product Registrations and
correspondence with the FDA and other Agencies, in each case such as is in
existence and in the possession or control of Access, as of the Closing Date;




(vi)  
all Marketing Materials;




(vii)  
all Scientific and Regulatory Material;




(viii)  
the equipment, telephone numbers, internet or domain names or URL's associated
with Access's development, manufacture or commercialization of any Product, as
set forth on Schedule 2.1(a)(viii);




(ix)  
all contracts or agreements associated with the development, manufacture, sale,
license or commercialization of the Products that are by their terms assignable,
except as set forth on Schedule 2.1(a)(ix);




(x)  
records and files that relate to the Products manufacturing and manufacturing
processes;




(xi)  
all communications to and from third parties relating to the Products or the
Product Intellectual Property; and




(xii)  
all laboratory notebooks specifically related to the Purchased Assets and copies
of pages from notebooks which are not specifically related to the Purchased
Assets which include scientific data and results related to the Purchased
Assets.



The Parties expressly agree and acknowledge that the Purchased Assets shall not
include the Excluded Intellectual Property and the Excluded Assets and the
Takeda License Agreement.
 

(b)  
ULURU acknowledges and agrees that Access, at its own expense, may retain one
(1) copy of all or part of the documentation that it delivers to ULURU in
confidential, restricted ULURU files, for use in the event a dispute arises
between the Parties hereunder, in connection with fulfilling its obligations
under this Agreement or in order to comply with applicable law.

 
2.2  Liabilities.Except as set forth on Schedule 2.21 attached hereto:
 

(a)  
ULURU agrees to assume, be responsible for and pay, perform and discharge, when
due and whenever asserted, all Liabilities (other than the Retained Liabilities)
existing or arising in connection with the Purchased Assets and the Products,
but only to the extent that such Liabilities arise in respect of circumstances
or events occurring on or after the Closing Date (collectively, the "Assumed
Liabilities"). In addition, ULURU shall assume, be responsible for and pay,
perform and discharge, when due and whenever asserted, all costs, expenses,
exchanges and rebates related to customer returns of any of the Products,
including, without limitation, Finished Goods, which occur or arise after the
Closing Date. The foregoing costs, expenses, exchanges and rebates related to
customer returns of the Products shall be included within the definition of
Assumed Liabilities. ULURU shall not assume any Liabilities relating to a breach
contract, breach of warranty, tort, infringement or violation of law by Access,
its Affiliates and/or its or their respective directors, officers, employees and
agents occurring prior to the Closing Date and arising out of any charge,
complaint, action, suit, proceeding, hearing, investigation, claim or demand.

 

(b)  
Access agrees to retain, be responsible for and pay, perform and discharge, when
due and whenever asserted, all Liabilities (other than the Assumed Liabilities)
arising in connection with the Purchased Assets and the Products, but only to
the extent such Liabilities arise in respect of circumstances or events
occurring prior to the Closing Date (collectively, the "Retained Liabilities").
Notwithstanding the foregoing, Access shall not be responsible for any costs,
expenses, exchanges and rebates relating to customer returns of the Products,
including, without limitation, Finished Goods, occurring after the Closing Date.
Access shall not retain any Liabilities relating to a breach of contract, breach
of warranty, tort, infringement or violation of law by ULURU, its Affiliates
and/or its or their respective directors, officers, employees, agents or
Licensees, occurring as of and after the Closing Date and arising out of any
charge, complaint, action, suit, proceeding, hearing, investigation, claim or
demand.

 

(c)  
Subject to the provisions of Section 9 below, ULURU shall be responsible for all
Liabilities whatsoever other than the Retained Liabilities.

 

(d)  
Subject to the provisions of Section 9 below, Access shall be responsible for
all Liabilities whatsoever other than the Assumed Liabilities.

 

2.3  
Proration.Access and ULURU agree to prorate as of the Closing Date any amounts
under any license agreement or other agreement relating to the Products which
become due and payable after the Closing Date to the extent the benefit is
attributable to the period prior to the Closing Date.

 

2.4  
Ancillary Agreements.Access and ULURU acknowledge that this Agreement does not
act as a conveyance, transfer or assignment of any property but that all of the
Purchased Assets and the Takeda License Agreement are conveyed, transferred or
assigned by way of the Bill of Sale and Assignment Agreement, the Product
Patents Assignment, the Product Trademarks Assignment and other documents
delivered pursuant to the terms of this Agreement.

 

2.5  
Takeda License Agreement.

 

(a)  
Upon the terms and subject to the conditions of this Agreement, and
notwithstanding anything to the contrary contained herein, Access agrees to
assign, transfer, convey and deliver to ULURU and ULURU agrees to assume from
Access, on the Closing Date, all rights, Liabilities (other than the Retained
Liabilities), title and interest of Access and its Affiliates in and to the
Takeda License Agreement, free and clear of all Encumbrances, except as set
forth in Schedule 5.3.

 

(b)  
ULURU agrees to assume, be responsible for and pay, perform and discharge, when
due and whenever asserted, all Liabilities existing or arising in connection
with the Takeda License Agreement, but only to the extent that such Liabilities
arise in respect of circumstances or events occurring on or after the Closing
Date.

 

 
(c)
Access agrees to retain, be responsible for and pay, perform and discharge, when
due and whenever asserted, all Liabilities arising in connection with the Takeda
License Agreement, but only to the extent such Liabilities arise in respect of
circumstances or events occurring prior to the Closing Date.

 

 
(d)
ULURU shall be solely responsible for accounting and payment to Takeda, in
accordance with Article VIII of the Takeda License Agreement, of any royalties
payable to Takeda under the Takeda License Agreement on Access's Net Sales (as
defined in the Takeda License Agreement) of the Aphthasol Product after the
Closing Date. ULURU shall deliver to Access a copy of any statement or royalty
report required to be provided to Takeda which accounts for royalties payable to
Takeda on Access's Net Sales (as defined in the Takeda License Agreement) of the
Aphthasol Product.

 

2.6  
Third Party Consents.Notwithstanding anything herein to the contrary, the
Parties acknowledge and agree that Access will not assign to ULURU any contract
or agreement that by its terms requires, prior to such assignment, the consent
of any other contracting party thereto unless such consent has been obtained.
With respect to each such contract or agreement not assigned on the Closing
Date, after the Closing Date Access shall, at ULURU's sole expense, continue to
deal with the other contracting party(ies) to such contract or agreement as the
prime contracting party, and ULURU and Access shall use their best efforts to
obtain the consent of all required parties to the assignment of such contract or
agreement. Such contract or agreement shall be promptly assigned by Access to
ULURU after receipt of such consent after the Closing Date, and upon such
assignment shall be deemed a Purchased Asset. Notwithstanding the absence of any
such consent, ULURU shall be entitled to the benefits and subject to the burdens
of any such contract or agreement accruing after the Closing Date, and ULURU
agrees to perform all of the obligations of Access to be performed under any
such contract or agreement after the Closing Date and to indemnify the Access
Indemnified Parties (as defined in Section 9.1) against any Losses (as defined
in Section 9.1) as a result of such performance or any non-performance by ULURU
of any such contract or agreement.

 
SECTION 3  
 
PURCHASE PRICE AND OTHER PAYMENTS
 

3.1  
Purchase Price. The Purchase Price payable in consideration for the acquisition
of the Purchased Assets shall be Thirteen Million Four Hundred Thousand Dollars
($13,400,000) (the "Purchase Price"). Such Purchase Price shall be paid by ULURU
to Access as follows:

 

(a)  
Eight Million Seven Hundred Thousand Dollars ($8,700,000) delivered to Access by
ULURU at the Closing; provided that ULURU may deliver on behalf of Access an
aggregate of up to $2,994,766.80 of such amount to Cornell Capital Partners, LP
and Highgate House Funds, Ltd. (plus an additional $504.96 for each day after
October 11, 2005) in order to retire the Secured Debentures of Access due March
30, 2006 held by Cornell Capital Partners, LP and Highgate House Funds, Ltd.;

 

 
(b)
Three Million Seven Hundred Thousand Dollars ($3,700,000) delivered to Access by
ULURU on the date that is twelve (12) months after the Closing Date; provided
that Three Hundred Thousand Dollars ($300,000) of such amount shall be
accelerated and paid earlier upon the occurrence of any of :

 
(i) Notification from the FDA that no PDUFA fees are payable for the    Products
for the fiscal year ending September 30, 2006, or
 
(ii) ULURU entering into an agreement or understanding (oral or written) with
either Takeda or Zambon Group to defer amounts due and payable by ULURU to such
parties under the agreements with such parties that are Purchased Assets
hereunder, or
 
(iii) The consummation by ULURU on or prior to January 30, 2006 of the sale by
ULURU in a Private Placement or PIPE offering, in one or more related
transactions, of securities for an aggregate purchase price of at least Three
Million Dollars ($3,000,000).  For purposes of clarity this excludes any
proceeds related to any sale of securities under a Standby Equity Distribution
Agreement with Cornell Capital or the initial financing of ULURU.
 
(c) One Million Dollars ($1,000,000) upon the earliest to occur of:
 
(i) The U.S. launch of OraDisc A (or its substantial equivalent); or
 
(ii) The U.S. launch of OraDisc B (or its substantial equivalent); or
 
(iii) The two (2) year anniversary of the date of this Agreement.
 
3.2  Milestone Payments.



(a)  
In further consideration for the transactions contemplated under this Agreement
and in addition to the Purchase Price, ULURU shall pay to Access the following
non-refundable milestone payments in the form and manner described below:




 
(i)
Within five (5) business days after ULURU commences Phase II clinical testing of
any drug Product or pivotal testing of any device Product, other than a Dental
Product, utilizing the Licensed Technology that is the subject matter of the
License Agreement, ULURU shall pay Access the sum of Three Hundred Seventy Five
Thousand Dollars ($375,000);




 
(ii)
Within five (5) business days after ULURU commences Phase II clinical testing of
any drug Product or pivotal testing of any device Product, other than (A) any
Product for which it makes payment under Section 3.2(a)(i) and/or (B) a Dental
Product, utilizing the Licensed Technology that is the subject matter of the
License Agreement, ULURU shall pay Access the sum of Three Hundred Seventy Five
Thousand Dollars ($375,000);




 
(iii)
Within five (5) business days after ULURU signs a license agreement (with a
third party) regarding any Product, other than a Dental Product, utilizing the
Licensed Technology that is the subject matter of the License Agreement, ULURU
shall pay Access the sum of Three Hundred Seventy Five Thousand Dollars
($375,000);




 
(iv)
Within five (5) business days after ULURU signs a license agreement (with a
third party) regarding any Product, other than (A) any Product for which it
makes payment under Section 3.2(a)(iii) and/or (B) a Dental Product, utilizing
the Licensed Technology that is the subject matter of the License Agreement,
ULURU shall pay Access the sum of Three Hundred Seventy Five Thousand Dollars
($375,000);




 
(v)
Within five (5) business days after ULURU signs a license agreement (with a
third party) regarding any Product, other than any Product for which it makes
payment under Sections 3.2(a)(iii) or (iv), utilizing the Product Intellectual
Property relating to the Mucoadhesive Product, ULURU shall pay Access the sum of
Three Hundred Seventy Five Thousand Dollars ($375,000);




 
(vi)
Within five (5) business days after ULURU signs a license agreement (with a
third party) regarding any Tooth Whitening Product utilizing the Product
Intellectual Property relating to the Mucoadhesive Product, ULURU shall pay
Access the sum of Seven Hundred Fifty Thousand Dollars ($750,000); and




 
(vii)
ULURU shall pay to Access the following payments based upon the achievement of
the following (including, without limitation, the U.S.) Annual Net Sales or
Cumulative Net Sales, as the case may be, of the Products by ULURU, its
Affiliates and its and their respective Licensees after the Closing Date
(including, without limitation, under the License Agreement):



PAYMENT
 
MILESTONE
 
$500,000
 
On achievement of Annual Net Sales of the Products of $20,000,000
 
$1,125,000
 
On achievement of Annual Net Sales of the Products of $40,000,000
 
$1,500,000
 
On achievement of Annual Net Sales for any one Product of $20,000,000
 
$750,000
 
On achievement of Cumulative Net Sales of the Products of $50,000,000
 
$750,000
 
On achievement of Cumulative Net Sales of the Products of $100,000,000
 



ULURU hereby agrees and acknowledges that it shall not sell, assign, convey or
otherwise transfer the Purchased Assets or this Agreement without the permitted
assignee or transferee agreeing to be bound by all of the terms of this
Agreement, including, without limitation, the payment obligations of this
Section 3.



(b)  
Within ninety (90) days after the end of each calendar quarter, commencing with
the first full calendar quarter following the Closing Date, ULURU shall submit
to Access a written report setting forth the Annual Net Sales (to-date) and
Cumulative Net Sales of each of the Products, respectively, for such quarter;
provided, however, that the first such quarterly report shall include only
Cumulative Net Sales for each of the Products from the Closing Date to the end
of the first full calendar quarter following the Closing Date. In the event that
a Licensee sells or distributes any of the Products, the sales report provided
to Access by ULURU or its Affiliates pursuant to this Section 3.2(b) shall also
include a copy of the sales report from such Licensees for such calendar
quarter. ULURU shall permit, and shall cause its Affiliates and its and their
respective Licensees to permit, an independent certified public accounting firm
(the "Auditor") of nationally recognized standing selected by Access and
reasonably acceptable to ULURU, at Access's expense (except as set forth below),
to have access upon reasonable notice during normal business hours to the
records of ULURU and/or its Affiliates and its or their respective Licensees
(subject to ULURU's rights under its license agreements) as may be reasonably
necessary to verify the accuracy of the Annual Net Sales and Cumulative Net
Sales reported by ULURU pursuant to this Section 3.2(b). When, in any quarterly
report, one (1) of the Annual Net Sales or Cumulative Net Sales milestones set
forth in Section 3.2(a)(vii) have been achieved, ULURU shall make the
corresponding milestone payment to Access within ninety (90) days after the end
of the calendar quarter in which the milestone is achieved. In the event that
the Auditor, in the course of any review conducted pursuant this Section 3.2(b),
discovers that ULURU underpaid, or failed to pay, Access of any of the milestone
payments due Access under Section 3.2(a)(vii), (i) all expenses incurred by
Access in connection with such review shall be borne entirely by ULURU and (ii)
any payment required as a result of such review shall be immediately paid to
Access and shall bear interest from the date such amount should otherwise have
been paid until the date of actual payment at the rate of ten percent (10%) per
annum.




3.3  
Allocation of Purchase Price.The Purchase Price and all other amounts
constituting consideration hereunder shall be allocated among the Purchased
Assets, and otherwise as the Parties shall have agreed, in the manner set forth
on Exhibit G attached hereto. Except as otherwise required by applicable law,
each of the Parties agrees to report (and to cause its Affiliates to report) the
transactions contemplated by this Agreement in a manner consistent with the
terms of this Agreement, including the allocation set forth on Exhibit G
attached hereto, and agrees not to take any position inconsistent therewith in
any Tax Return, in any refund claim, in any litigation or otherwise. Any
subsequent adjustment to the Purchase Price shall be reflected in the allocation
statement as revised by the Parties hereunder in a manner consistent with the
allocation statement as originally prepared, except as otherwise required by
applicable law. Exhibit G attached hereto shall be amended by the Parties to
reflect any agreed upon changes to the allocation statement.




3.4  
Transfer Taxes; Withholding Taxes.All transfer, sales, value added, stamp duty
and similar Taxes payable in connection with the transactions contemplated
hereby shall be borne equally by Access and ULURU. Access shall pay all Taxes
payable on any income or gain resulting from the sale of the Purchased Assets to
ULURU. 



SECTION 4  
 
PAYMENT TERMS
 
4.1 Payment. ULURU shall pay the Purchase Price, in the installments set forth
in Sections 3.1(a) and (b), and any and all milestone payments, if any, as set
forth in Section 3.2, in cash by wire transfer of immediately available funds to
a bank account or bank accounts to be designated by Access or its Affiliate.
 
4.2 Post-Closing Adjustments. The Purchase Price set forth in Section 3.1 shall
be subject to adjustment, as set forth in this Section 4.2, as follows:
 

 
(a)
In the event any consideration is payable during the period beginning the
Closing Date and ending on the date that is twelve months thereafter to any
person as a condition to the assignment of the Takeda License Agreement to
ULURU, the Purchase Price shall be reduced, on a dollar-for-dollar basis, by the
amount of such consideration and the payment payable by ULURU pursuant to
Section 3.1(b) shall be reduced, accordingly, on a dollar-for-dollar basis, up
to a maximum of $1,000,000, by the amount of such consideration and ULURU shall
be entitled to deduct the actual amount of such payment from the amount due
Access pursuant to Section 3.1(b). ULURU agrees and acknowledges that no
post-Closing adjustment shall be made under this Section 4.2(a) after the date
that is twelve (12) months after the Closing Date.

 

 
(b)
In the event that the Parties do not obtain consent from Takeda to the
assignment of the Takeda License Agreement by Access to ULURU, and ULURU incurs
actual damages solely due to the failure to obtain such assignment, as ULURU's
sole remedy, the Purchase Price shall be reduced, on a dollar-for-dollar basis,
by the amount of such actual damages, up to a maximum of $1,000,000, and the
payment payable by ULURU pursuant to Section 3.1(b) shall be reduced,
accordingly, on a dollar-for-dollar basis, by the amount of such actual damages
and ULURU shall be entitled to deduct the actual amount of such actual damages
from the amount due Access pursuant to Section 3.1(b).

 


 

 
(c)
Subject to the following sentence, in the event Discus Dental, Inc. ("Discus")
terminates that certain license and supply agreement, dated April 15, 2005, by
and between Discus and Access (the "Discus License"), within sixty (60) days of
the Closing Date, as ULURU's sole remedy, the Purchase Price shall be reduced,
on a dollar-for-dollar basis, by $500,000, and the payment payable by ULURU
pursuant to Section 3.1(b) shall be reduced, accordingly, on a dollar-for-dollar
basis, by $500,000 and ULURU shall be entitled to deduct $500,000 from the
amount due Access pursuant to Section 3.1(b). Notwithstanding the foregoing, in
the event that ULURU licenses the products and technology covered by the Discus
License in the United States within eighteen (18) months of any such termination
by Discuss on terms substantially similar to the Discus License, ULURU shall,
within seven (7) days of receipt by ULURU of any consideration payable to ULURU
under such license, pay to Access $500,000.

 


 

 
(d)
In the event that Access fails to make payments due to Kerry P. Gray under that
certain Separation Agreement, dated as of May ___, 2005, by and between Access
and Mr. Gray (the "Separation Agreement"), as ULURU's and Mr. Gray's sole
remedy, the Purchase Price shall be reduced, on a dollar-for-dollar basis, by
the amount of any such non-payment, and the payment payable by ULURU pursuant to
Section 3.1(b) shall be reduced, accordingly, on a dollar-for-dollar basis, by
the amount of such non-payment and ULURU shall be entitled to deduct the amount
of such non-payment from the amount due Access pursuant to Section 3.1(b), such
non-payment amount due from Access to be increased by a penalty of 10% per annum
compounded monthly commencing on the date Access first fails to make a payment
due under the Separation Agreement.

 
SECTION 5
 
REPRESENTATIONS AND WARRANTIES OF ACCESS
 
Except to the extent modified or disclosed on the Schedules hereto and except to
the extent that all representations and warranties in this Section 5 are
modified and supplemented by the knowledge of ULURU and Kerry P. Gray (and no
breach of any representation or warranty shall exist to the extent that ULURU or
Kerry P. Gray has knowledge thereof), Access hereby represents and warrants to
ULURU as follows:
 

5.1  
Incorporation, Organization and Qualification of Access.Access is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, and has the necessary corporate power to own, lease and
operate its property and to carry on its business as now being conducted by it.
Access is duly qualified and licensed to do business as a foreign corporation
and is in good standing in every jurisdiction where the nature of the business
conducted by it makes such qualification necessary, except where the failure to
so qualify or be in good standing does not have a Material Adverse Effect.




5.2  
Authorization and Validity of Agreement.Access has the corporate power and legal
authority to execute and deliver this Agreement and the Ancillary Agreements and
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the Ancillary Agreements and the performance of
Access's obligations hereunder and thereunder have been duly and validly
authorized by all necessary corporate action by Access, and no other corporate
proceedings on the part of Access are necessary to authorize such execution,
delivery and performance. This Agreement has been, and the other agreements to
be executed by Access in connection with this Agreement will be, duly and
validly executed by Access and constitute or will constitute, as the case may
be, the valid and binding obligations of Access enforceable against Access in
accordance with its or their terms, subject to bankruptcy, insolvency or similar
laws of general application affecting the enforcement of rights of creditors,
and subject to equitable principles limiting rights to specific performance or
other equitable remedies, and subject to the effect of federal and state
securities laws on the enforceability of indemnification provisions relating to
liabilities arising under such laws. Execution of this Agreement, the Ancillary
Agreements and any other agreements to be executed by Access in connection with
this Agreement and consummation of the transactions contemplated hereby and
thereby will not (a) result in the violation of or conflict with any of the
terms and provisions of the articles of incorporation or by-laws of Access, (b)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
modification, cancellation or acceleration or loss of material benefits) under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, contract, agreement, permit, license, lease, purchase order, sales
order, arrangement or other commitment or obligation to which Access is a party
or may be subject or which is included in the Purchased Assets or (c) violate
any order, writ, injunction, decree, statute, treaty, rule or regulation
applicable to Access or the Purchased Assets, except, in the case of clauses (b)
and (c), as would not have a Material Adverse Effect; provided, however, the
Parties acknowledge that to the extent that any contract or agreement
(including, without limitation, the Takeda License Agreement) is not assignable,
as set forth on Schedule 5.2, it shall be governed by Section 2.5, and such
non-assignability shall not be deemed a breach of this Agreement.2




5.3  
Title to Purchased Assets.Except as set forth on Schedule 5.3, Access is the
owner of, and/or is the lawful holder of all rights to, the Purchased Assets
with good, valid and marketable title thereto, free and clear of any mortgage,
lien, charge, security interest, pledge, restriction on transferability, option,
adverse claim or other encumbrance on title whatsoever (collectively,
"Encumbrances"), and at the Closing, Access will transfer to ULURU good, valid
and marketable title thereto, free and clear of all Encumbrances.




5.4  
Compliance With Law.Access has conducted and is currently conducting the
manufacturing, processing, packaging, labeling, marketing and sale of the
Products in the U.S. in compliance with all applicable laws, rules, regulations
and court or administrative orders and processes. Except as would not have a
Material Adverse Effect, Access has not received any written notice of violation
of any applicable law, regulation or requirement relating to the Products or the
Purchased Assets within the past three (3) years.




5.5  
Litigation.Except as would not have a Material Adverse Effect, (a) there are no
actions, suits, proceedings, investigations, arbitration proceedings or other
proceedings pending or, to the best knowledge of Access, threatened against or
affecting, in whole or in part, the Purchased Assets or the Products by or
before any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or by
or before any arbitrator, and (b) there is not currently outstanding against
Access any judgment, decree, injunction, rule, settlement, order or award of any
court, governmental department, commission, board, bureau, agency,
instrumentality, domestic or foreign, or arbitrator that relate, in whole or in
part, to the Purchased Assets or the Products or would question or challenge the
validity of this Agreement.

5.6  
Intellectual Property Rights.Except as set forth on Schedule 5.6:




(a)  
(i) Access is the sole owner, free and clear of any Encumbrance, except as set
forth in Schedule 5.3, of all right, title and interest in the Product
Intellectual Property and (ii) Access has the right to use the Product
Intellectual Property in the manufacture, sale and distribution of the Products.




(b)  
All of the Product Patents and Product Trademarks (i) have been duly registered
or filed with the appropriate government authorities or registries, and (ii) to
the best knowledge of Access are currently in force as to all applicable
jurisdictions.




(c)  
To the knowledge of Access, no third party is infringing or misappropriating any
of the Product Intellectual Property.




(d)  
To the knowledge of Access none of the Product Intellectual Property infringes
or conflicts with any Intellectual Property right of a third party and there
are, and have been, no claims asserted in writing against Access alleging that
Access's development, manufacture and sale of Products infringes or
misappropriates any Intellectual Property of any other person, corporation,
limited liability company, partnership, other business entity.




(e)  
Access has not granted any license or sublicense with respect to the Product
Intellectual Property.




(f)  
Access has delivered to ULURU correct and complete copies of all patents,
registrations, applications, licenses and agreements relating to the Product
Intellectual Property.




5.7  
Inventory.The Inventory has been stored in compliance with all applicable
federal and state laws, has not been adulterated and has otherwise been
maintained according to the requirements of federal and state law. The Inventory
is merchantable and fit for the purpose for which it was manufactured, is not
defective and shall have a remaining shelf life of at least eighteen (18) months
from the Closing Date.




5.8  
Government Approvals.Except as set forth on Schedule 5.8, no government
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, under any applicable
laws, rules or regulations currently in effect, is or will be necessary for, or
in connection with, the offer and sale of the Purchased Assets, the execution
and delivery by Access of this Agreement, the Ancillary Agreements and any other
agreement or instrument executed in connection herewith, the consummation of the
transactions contemplated hereby or thereby, or the performance by Access of its
obligations under this Agreement, the Ancillary Agreements and any other
agreements.




5.9  
Purchased Assets.Except for the Excluded Assets and as otherwise stated herein
or as would not cause a Material Adverse Effect, the Purchased Assets include
all property, rights, assets, information, files and materials necessary for
ULURU to develop, manufacture, sell and distribute the Products in a manner
substantially similar to Access's practices as of the Closing Date.




5.10  
Brokers.Access has not employed any investment banker, broker, finder or
intermediary in connection with the transactions contemplated hereby who might
be entitled to a fee or commission upon the execution of this Agreement or the
consummation of such transactions.




5.11  
Disclosure.The representations and warranties contained in this Section 5 do not
contain any untrue statement of fact or omit to state a fact necessary in order
to make the statements and information contained in this Section 5 not
misleading (other than those facts of which ULURU or Kerry P. Gray has
knowledge).




5.12  
No Implied Representations.WITH REGARD TO ANY STATEMENT CONTAINED IN THIS
SECTION 5 OR ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT
ULURU AND ACCESS ACKNOWLEDGE AND AGREE THAT NEITHER ACCESS NOR ANY OF ITS
AFFILIATES, AGENTS, EMPLOYEES OR REPRESENTATIVES IS MAKING OR IMPLYING, WHETHER
CONTAINED IN OR REFERRED TO IN THE DUE DILIGENCE AND EVALUATION MATERIALS THAT
HAVE BEEN OR SHALL HEREAFTER BE PROVIDED TO ULURU OR ANY OF ITS AFFILIATES,
AGENTS OR REPRESENTATIVES, ANY REPRESENTATION OR WARRANTY WHATSOEVER BEYOND
THOSE EXPRESSLY GIVEN BY ACCESS IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT,
INCLUDING BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OR REPRESENTATION AS TO THE
VALUE, CONDITION, MERCHANTABILITY OR SUITABILITY AS TO ANY OF THE PURCHASED
ASSETS.




SECTION 6    

 
COVENANTS OF ACCESS
 
6.1  Assistance with ULURU Regulatory Filings. Access shall use commercially
reasonable efforts to assist ULURU in its preparation and filing with the FDA or
any other Agency of filings required to be filed by ULURU for the manufacture,
marketing and distribution of the Products. It is understood and agreed that
ULURU, as the owner of the Product Registrations, shall have the responsibility
for all regulatory filings after the Closing Date. All costs and fees associated
with such regulatory filings shall be borne by ULURU.


6.2  Litigation. From the date hereof until the date six (6) years after the
Closing, Access shall notify ULURU promptly upon receipt of any communication or
legal process which commences or threatens litigation which might materially and
adversely affect the value of any of the Purchased Assets.


6.3  Notice of Developments. For a period of one (1) year after the Closing
Date, Access will give written notice to ULURU of all material developments of
which it has actual knowledge affecting the Purchased Assets.


6.4  Proprietary Information. From and after the Closing Date, each Party shall
not disclose or make use of, and shall use its best efforts to cause all of its
Affiliates not to disclose or make use of, any knowledge, information or
documents of a confidential nature or not generally known to the public with
respect to the other Party or its respective businesses (including the financial
information, technical information or data relating to the other Party's
products and names of customers of the other Party), except to the extent that
such knowledge, information or documents shall have become public knowledge
other than through improper disclosure by the other Party or an Affiliate. Each
Party shall enforce, for the benefit of the other Party, all confidentiality,
invention assignments and similar agreements between such Party and any other
party relating to the Purchased Assets.


6.5  Hired Employees' Options, Bonuses and Restricted Stock. Within seven (7)
days of the Closing, Access shall (a) pay to each Hired Employee (as defined in
Section 8.8) by wire transfer of immediately available funds or by certified
check an amount equal to the bonus payment due and payable by Access to each
such Hired Employee, as set forth opposite the name of such Hired Employee on
Schedule 6.5, (b) deliver to each Hired Employee written confirmation that all
unvested options to purchase shares of Access common stock held as of the
Closing Date by such Hired Employee terminated as of the Closing Date and that
such Hired Employee may exercise during the twelve (12) month period following
the Closing Date any vested options to purchase shares of Access common stock
held as of the Closing Date by such Hired Employee, in each case as set forth
opposite the name of such Hired Employee on Schedule 6.5, and (c) deliver to
each Hired Employee written confirmation that the unvested shares of Access
restricted common stock currently held by such Hired Employee, as set forth
opposite the name of such Hired Employee on Schedule 6.5, vested in full as of
and upon the Closing, and provided that within seven (7) days of the Closing
Date a stock certificate is issued for the common stock for each Hired Employee
in an amount as set forth opposite the name of such Hired Employee on Schedule
6.5.


SECTION 7
 
REPRESENTATIONS AND WARRANTIES OF ULURU
 
ULURU hereby represents and warrants to Access as follows:
 

7.1  
Incorporation, Organization and Qualification of ULURU.ULURU is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, and has the necessary corporate power to own, lease and
operate its property and to carry on its business as now being conducted by it.
ULURU is duly qualified and licensed to do business as a foreign corporation and
is in good standing in every jurisdiction where the nature of the business
conducted by it makes qualification necessary, except where the failure to so
qualify or be in good standing would not prevent or materially delay the
consummation of the transactions contemplated hereby.




7.2  
Corporate Action.ULURU has the corporate power and legal authority to execute
and deliver this Agreement and the Ancillary Agreements and to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Ancillary Agreements and the performance of ULURU's
obligations hereunder and thereunder have been duly and validly authorized by
all necessary corporate action, and no other corporate proceedings on the part
of ULURU are necessary to authorize such execution, delivery and performance.
This Agreement has been, and any other agreements executed in connection
herewith have been, duly and validly executed by ULURU, and constitute the valid
and binding obligations of ULURU, enforceable against ULURU in accordance with
its or their terms, subject to bankruptcy, insolvency or similar laws of general
application affecting the enforcement of rights of creditors, and subject to
equitable principles limiting rights to specific performance or other equitable
remedies, and subject to the effect of federal and state securities laws on the
enforceability of indemnification provisions relating to liabilities arising
under such laws. Execution of this Agreement, the Ancillary Agreements and any
other agreements executed by ULURU in connection with this Agreement and
consummation of the transactions contemplated hereby and thereby will not
(a) result in the violation of or conflict with any of the terms and provisions
of the articles of incorporation or by-laws of ULURU, (b) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination,
modification, cancellation or acceleration or loss of material benefits) under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, contract, agreement, permit, license, lease, purchase order, sales
order, arrangement or other commitment or obligation to which ULURU is a party
or may be subject to or (c) violate any order, writ, injunction, decree,
statute, treaty consummation of such transactions, rule or regulation applicable
to ULURU except, in the case of clauses (b) and (c), as would not prevent or
materially delay the consummation of the transactions contemplated hereby.




7.3  
Governmental Approvals.No government authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable laws, rules or regulations currently in effect, is
or will be necessary for, or in connection with, the purchase of the Purchased
Assets, the execution and delivery by ULURU of this Agreement, the Ancillary
Agreements and any other agreement or instrument executed in connection
herewith, the consummation of the transactions contemplated hereby or thereby,
or for the performance by it of its obligations under this Agreement, the
Ancillary Agreements and any other agreements.




7.4  
Compliance With Law.ULURU has conducted and is currently conducting its business
in compliance with all applicable laws, rules, regulations and court or
administrative orders and processes. Except as would not have a Material Adverse
Effect, ULURU has not received any written notice of violation of any applicable
law, regulation or requirement relating to its business within the past five (5)
years.




7.5  
Litigation.Except as would not have a Material Adverse Effect, there are no
actions, suits, proceedings, investigations, arbitration proceedings or other
proceedings pending or, to the best knowledge of ULURU, threatened against or
affecting, in whole or in part, ULURU's business by or before any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or by or before any arbitrator
and, to the best knowledge of ULURU, there is not currently outstanding against
ULURU any judgment, decree, injunction, rule, settlement, order or award of any
court, governmental department, commission, board, bureau, agency,
instrumentality, domestic or foreign, or arbitrator that would question or
challenge the validity of this Agreement.




7.6  
Brokers.ULURU has not employed any investment banker, broker, finder or
intermediary in connection with the transactions contemplated hereby who might
be entitled to a fee or commission upon the execution of this Agreement or the
consummation of such transactions.




7.7  
Disclosure.The representations and warranties contained in this Section 7 do not
contain any untrue statement of fact or omit to state a fact necessary in order
to make the statements and information contained in this Section 7 not
misleading.



SECTION 8  
 
MUTUAL COVENANTS
 

8.1  
Transfer of Registrations, Etc. The Parties shall cooperate to effectuate the
consummation of the transactions contemplated by this Agreement and the transfer
of the Purchased Assets and the Takeda License Agreement in accordance with
Section 2 hereof. The Parties agree to use their commercially reasonable
efforts, before and after the Closing, to take any other actions required by the
FDA or any other Agency to effect the transfer of the Purchased Assets,
including notices to the FDA and other Agencies regarding the transfer from
Access to ULURU of the Product Registrations and to obtain any required third
party consents necessary to consummate the transactions contemplated by this
Agreement.




8.2  
Transition Team. Access and ULURU shall establish a transition team (the
"Transition Team"), which shall be comprised of the persons set forth on
Schedule 8.2 attached hereto and which shall have the responsibilities set forth
in this Section 8.2. For a period of not longer than one hundred eighty (180)
days, the Transition Team shall (a) coordinate the joint efforts of Access and
ULURU, consistent with the terms and conditions of this Agreement; (b) effect
the transfer of the Purchased Assets in accordance with Section 2.1 and Section
10.1(k); (c) obtain any required consents, licenses, permits, waivers,
approvals, authorizations or orders; (d) make any required filings or
submissions; (e) effect a smooth transition from Access to ULURU with respect to
the manufacture and sale of the Products in the U.S.; and (f) take any other
commercially reasonable actions necessary for the consummation of the
transactions contemplated by this Agreement.

8.3  
Certain Tax and Financial Statement Matters. ULURU and Access, and each Party's
respective Affiliates, shall cooperate, to the extent reasonably requested by
the other Party, in connection with the preparation and filing of any Tax
Return, audit, litigation, information statement, proceeding or similar items
with respect to Taxes and to furnish the other Party with a copy of such item in
draft form within a reasonable time before its due date, as well as a copy of
such item as filed. In addition Access, and its Affiliates, shall cooperate, to
the extent reasonably requested by ULURU, in connection with the preparation,
audit and filing of any financial statements related to the Purchased Assets,
including the preparation, audit and filing of any financial statements required
to be included in any registration statement filed by ULURU with the Securities
and Exchange Commission.




8.4  
Adverse Experience Reports. On or prior to the Closing Date, Access shall
provide ULURU with all information relating to the investigation and reporting
of Adverse Experiences regarding the Products since three (3) years prior to the
Closing Date and all information which is relevant to the safe use of the
Products as of the Closing Date, in each case to the extent received by, or in
the possession of, Access, and will confer with ULURU on Adverse Experience
history related to the Products. After the Closing Date, Access and its
Affiliates shall promptly submit to ULURU all such Adverse Experience
information or customer complaints brought to the attention of Access or its
Affiliates in respect of the Products, as well as any material events and
matters concerning or affecting the safety or efficacy of the Products. Such
information or customer complaints shall be forwarded to ULURU, Attention: Kerry
P. Gray. Beginning on the Closing Date, ULURU shall have all responsibility for
required reporting of Adverse Experiences for the Products.




8.5  
Response to Medical Inquiries and Products Complaints. Upon Closing, ULURU shall
assume all responsibility for responding to any medical inquiries or complaints
about the Products. Access shall promptly refer all such inquiries and
complaints that it receives to ULURU for response to such inquiries or
complaints.




8.6  
Customer Receipts. In the event that Access or any of its Affiliates receive
payment after the Closing Date on invoices relating to sales of the Products by
ULURU or any of its Affiliates after the Closing Date, Access will promptly
notify ULURU of such receipt and will promptly remit, or will cause such
Affiliate to promptly remit such payment to ULURU. In the event that ULURU or
any of its Affiliates receive payment after the Closing Date on invoices or any
other payments relating to the Products with respect to the period prior to the
Closing Date, ULURU will promptly notify Access of such receipt and will
promptly remit, or will cause such Affiliate to promptly remit such payment to
Access.




8.7  
Sharing of Data. Access shall have the right for a period of seven years
following the Closing Date to have reasonable access to such books, records and
accounts, including financial and tax information, correspondence, production
records, employment records and other records that are transferred to ULURU
pursuant to the terms of this Agreement for the limited purposes of concluding
its involvement in the business conducted by Access prior to the Closing Date
and for complying with its obligations under applicable securities, tax,
environmental, employment or other laws and regulations. ULURU shall have the
right for a period of seven years following the Closing Date to have reasonable
access to those books, records and accounts, including financial and accounting
records (including the work papers of Access's independent accountants), tax
records, correspondence, production records, employment records and other
records that are retained by Access pursuant to the terms of this Agreement to
the extent that any of the foregoing is needed by ULURU for the purpose of
conducting the business of Access after the Closing and complying with its
obligations under applicable securities, tax, environmental, employment or other
laws and regulations. Neither ULURU nor Access shall destroy any such books,
records or accounts retained by it without first providing the other Party with
the opportunity to obtain or copy such books, records, or accounts at such other
Party's expense.




8.8  
Hired Employees. As of the Closing, ULURU shall offer employment to the
employees of Access set forth on Schedule 8.8, at substantially the same level
of compensation and benefits as provided by Access immediately prior to the
Closing, to continue working in connection with the development of the Product
Intellectual Property, provided that Access makes no representation as to
whether any such employees will accept employment by ULURU and it shall not be a
breach of this Agreement by Access if any such employee does not accept
employment by ULURU (all such hired employees, the "Hired Employees"); provided,
however, that nothing contained in this Section 8.8 shall require that ULURU
continue to employ any Hired Employee after the Closing Date or restrict ULURU's
ability to change the level of compensation and benefits provided to any Hired
Employee after the Closing Date. ULURU shall be responsible for all compensation
expenses relating to the Hired Employees, to the extent accrued or payable after
the Closing Date, including, without limitation, severance (including any
severance or displacement pay, if any, due for any Hired Employee subsequently
terminated by ULURU, with any such obligations to be determined by the terms of
the severance or displacement pay arrangements maintained by Access and ULURU,
respectively), benefits, vacation, sick time and all such other expenses. During
the period from the Closing Date through December 31, 2005, Access shall
continue to pay all compensation expenses due the Hired Employees, provided that
ULURU shall reimburse Access for all such payments made to the Hired Employees
within one (1) day upon notice from Access of its making any such payment.
Beginning January 1, 2006, ULURU shall pay all such compensation expenses due
the Hired Employees and Access shall have no obligation to make any payments in
connection therewith.



SECTION 9  
 
INDEMNIFICATION
 

9.1  
Indemnification by Access.Access shall indemnify and hold ULURU, its Affiliates
and their respective employees, officers and directors (collectively, the "ULURU
Indemnified Parties") harmless from and against any and all losses, damages,
liabilities, obligations, claims, costs and expenses (including reasonable
attorneys' fees) (each, a "Loss" and collectively, the "Losses") sustained,
suffered or incurred by such ULURU Indemnified Parties and relating to, directly
or indirectly: (a) the breach of any representation or warranty of Access
contained herein (without regard to materiality qualifiers provided in such
representations or warranties other than the references to Material Adverse
Effect) (other than any breach in existence or caused by events or facts of
which ULURU or Kerry Gray has knowledge); (b) the breach of any covenant or
agreement of Access contained herein; or (c) any claim or cause of action
arising from the Retained Liabilities, except that Access shall have no
obligation to indemnify ULURU for any Losses that arise from or relate to the
Takeda License Agreement or the performance or nonperformance of such agreement
or under Section 4.2 (except as set forth in Section 4.2).




9.2  
Indemnification by ULURU.ULURU shall indemnify and hold Access, its Affiliates
and their respective employees, officers and directors (collectively, the
"Access Indemnified Parties") harmless from and against any and all Losses
sustained, suffered or incurred by such Access Indemnified Parties and relating
to, directly or indirectly: (a) the breach of any representation or warranty of
ULURU contained herein, (without regard to materiality qualifiers provided in
such representations or warranties); (b) the breach of any covenant or agreement
of ULURU contained herein; (c) any Losses that arise from or relate to the
Takeda License Agreement or the performance or non-performance of such
agreement; or (d) any claim or cause of action arising from the Assumed
Liabilities.



9.3  Notification of Claims.



(a)  
If any Access Indemnified Party or ULURU Indemnified Party receives notice of
any event, circumstance, demand or claim that may give rise to a Loss for which
such Party is or may be entitled to indemnification under this Agreement (each
such party, an "Indemnified Party"), such Indemnified Party shall promptly
notify the Party required to provide such indemnification (the "Indemnifying
Party") in writing of the existence of such potential Loss and of the amount at
issue. The failure to provide such notice will not affect any rights hereunder
except to the extent the Indemnifying Party is materially prejudiced thereby.




(b)  
If the event or circumstance giving rise to a Loss involves any third party
claim, the Indemnifying Party shall have the right to direct, through counsel of
its own choosing, which counsel shall be reasonably satisfactory to the
Indemnified Party, the defense or settlement of any claim or proceeding the
subject of indemnification hereunder at its own expense. If the Indemnifying
Party elects to assume the defense of any such claim or proceeding, the
Indemnified Party may participate in such defense, but in such case the expenses
of the Indemnified Party shall be paid by the Indemnified Party. The Indemnified
Party shall provide the Indemnifying Party with access to its records and
personnel relating to any such claim, assertion, event or proceeding during
normal business hours and shall otherwise cooperate with the Indemnifying Party
in the defense or settlement thereof, and the Indemnifying Party shall reimburse
the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith. If the Indemnifying Party elects to direct the defense of
any such claim or proceeding, the Indemnified Party shall not pay, or permit to
be paid, any part of any claim or demand arising from such asserted loss unless
the Indemnifying Party consents in writing to such payment or unless the
Indemnifying Party withdraws from the defense of such asserted loss or unless a
final judgment from which no appeal may be taken by or on behalf of the
Indemnifying Party is entered against the Indemnified Party for such loss. No
settlement in respect of any third party claim may be effected by the
Indemnifying Party without the Indemnified Party's prior written consent, unless
the settlement involves a full and unconditional release of the Indemnified
Party. If the Indemnifying Party shall fail to undertake in a timely manner the
defense of any third party claim or it is reasonably determined by outside
counsel mutually selected by the Indemnified Party and the Indemnifying Party
that representation by the Indemnifying Party's counsel of both the Indemnifying
Party and the Indemnified Party may present a conflict of interest, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof at the Indemnifying Party's expense. If the Indemnified Party assumes
the defense of any such claim or proceeding pursuant to this Section 9.3 and
proposes to settle such claim or proceeding prior to a final judgment thereon or
to forgo any appeal with respect thereto, then the Indemnified Party shall give
the Indemnifying Party timely written notice and the Indemnifying Party shall
have the right to participate in the settlement or assume or reassume the
defense of such claim or proceeding.



SECTION 10  
 
CLOSING AND POST-CLOSING DELIVERIES
 

10.1  
Documents/Items to Be Delivered by Access at Closing. At the Closing, Access
shall deliver, or cause to be delivered, to ULURU the following:




(a)  
Any instruments of conveyance, assignment and transfer, in form and substance
satisfactory to ULURU and Access, as shall be appropriate to convey, transfer
and assign to, and vest in ULURU, good title to the Purchased Assets free and
clear of all Encumbrances, except as set forth on Schedule 5.3;

 

(b)  
executed Product Patents Assignment;

 

(c)  
executed Product Trademarks Assignment;

 

(d)  
executed Bill of Sale and Assignment Agreement;

 

(e)  
reports of Adverse Experience, as provided in Section 8.4;

 

(f)  
a certificate dated as of the Closing Date and executed by a principal executive
or financial officer of Access certifying the satisfaction of the conditions
specified in Section 11.1;

 

(g)  
a certificate dated as of the Closing Date and executed by the secretary or an
assistant secretary of Access, certifying:

 

(i)  
attached thereto is a complete and correct copy of resolutions adopted by the
board of directors of Access authorizing the execution, delivery and performance
of this Agreement and the Ancillary Agreements executed in connection herewith
by Access and the transfer of the Purchased Assets and the Assumed Liabilities
to ULURU hereunder, and that such resolutions, approvals and consents have not
been amended or modified in any respect and remain in full force and effect as
of the date thereof; and

 

(ii)  
that the person named in the foregoing officer's certificate delivered pursuant
to Section 10.1(f) has been duly elected, qualified and is an acting officer of
Access and that set forth therein is a genuine signature or true facsimile
thereof of such officer.

 

(h)  
the Purchased Assets, to the extent deliverable at Closing, in accordance with
the procedures set forth in Section 2.1. If the Purchased Assets cannot be
delivered at Closing, they shall be delivered by Access as soon as practicable
after the Closing, in accordance with the procedures set forth in Section 2.1;

 

(i)  
an electronic recording of the Inventory existing as of the Closing Date;

 

(j)  
executed Premises Agreement;

 

(k)  
executed License Agreement; and

 

(l)  
such other documents, instruments and certificates as Access and ULURU may
mutually agree upon.

 

10.2  
Documents/Items to Be Delivered by ULURU at Closing. At the Closing, ULURU shall
deliver, or cause to be delivered, to Access the following:




(a)  
a certificate dated as of the Closing Date and executed by a principal executive
or financial officer of ULURU certifying the satisfaction of the conditions
specified in Section 12.1;

 

(b)  
a certificate dated as of the Closing Date and executed by the secretary or an
assistant secretary of ULURU, certifying:

 

(i)  
attached thereto is a complete and correct copy of resolutions adopted by the
board of directors of ULURU authorizing the execution, delivery and performance
of this Agreement and the Ancillary Agreements executed in connection herewith
by ULURU and the transfer of the Purchased Assets and the Assumed Liabilities to
ULURU hereunder, and that such resolutions, approvals and consents have not been
amended or modified in any respect and remain in full force and effect as of the
date thereof (or, in the alternative, a statement to the effect that no such
board of directors approval is necessary regarding the execution, delivery and
performance of this Agreement and the Ancillary Agreements and the transfer of
the Purchased Assets and the Assumed Liabilities to ULURU); and

 

(ii)  
that the person named in the foregoing officer's certificate delivered pursuant
to Section 10.2(b) has been duly elected, qualified and is an acting officer of
ULURU and that set forth therein is a genuine signature or true facsimile
thereof of such officer.

 

(c)  
executed Premises Agreement;

 

(d)  
executed License Agreement;

 

(e)  
the first installment of the Purchase Price, as set forth in Sections 3.1(a) and
4.1;

 

(f)  
lien release letters, executed and delivered by each of Cornell Capital
Partners, LP, Highgate House Funds, Ltd. and Kerry P. Gray, pursuant to which
such parties agree to terminate and release certain security interests in
Access's assets granted by Access to such parties; and

 

(g)  
such other documents, instruments and certificates as Access and ULURU may
mutually agree upon.

 

10.3  
Post-Closing Deliveries. Promptly after receipt at any time after the Closing
Date of any consent to assignment of any contract or agreement constituting a
Purchased Asset, Access shall deliver such consent to ULURU.



SECTION 11
 
ULURU'S CONDITIONS OF CLOSING
 
The sale and purchase of the Purchased Assets in accordance with the terms of
this Agreement are subject to the following terms and conditions, each of which
is included for the exclusive benefit of ULURU, to be fulfilled or performed at
or prior to the Closing:
 

11.1  
Representations and Warranties at Closing. The representations and warranties of
Access to ULURU contained in this Agreement shall be true and correct as of the
Closing in all material respects with the same force and effect as though such
representations and warranties had been made at such time (without regard to
materiality qualifiers set forth therein), except (a) where failure to be so
true and correct would not prevent or materially delay the consummation of the
transactions contemplated hereby, (b) that those representations and warranties
which address matters only as of a particular date or period of time shall
remain true and correct as of such date or period of time, except where failure
to be so true and correct would not prevent or materially delay the consummation
of the transactions contemplated hereby, and (c) where ULURU or Kerry P. Gray
has knowledge that any such representation or warranty was not so true and
correct on the date hereof or the Closing Date. Access shall deliver to ULURU at
the Closing a certificate by an officer of Access to such effect.




11.2  
Compliance with Terms and Conditions. Access shall have performed, or complied
with, in all material respects, all of the terms, covenants and conditions of
this Agreement to be complied with or performed by Access at or before the
Closing.




11.3  
Ancillary Agreements; Other Agreements. Access shall have executed and delivered
the Product Patents Assignment, the Product Trademarks Assignment, the Bill of
Sale and Assignment Agreement, the License Agreement, and the Premises
Agreement.



SECTION 12  
 
ACCESS'S CONDITIONS OF CLOSING
 
The sale and purchase of the Purchased Assets in accordance with the terms of
this Agreement is subject to the following terms and conditions, each of which
is included for the exclusive benefit of Access, to be fulfilled or performed at
or prior to the Closing.
 

12.1  
Representations and Warranties at Closing. The representations and warranties of
ULURU to Access contained in this Agreement shall be true and correct as of the
Closing in all material respects with the same force and effect as though such
representations and warranties had been made at such time (without regard to
materiality qualifiers set forth therein), except where failure to be so true
and correct would not prevent or materially delay the consummation of the
transactions contemplated hereby, and except that those representations and
warranties which address matters only as of a particular date or period of time
shall remain true and correct as of such date or period of time, except where
failure to be so true and correct would not prevent or materially delay the
consummation of the transactions contemplated hereby. ULURU shall deliver to
Access at the Closing a certificate by an officer of ULURU to such effect.




12.2  
Compliance with Terms and Conditions. ULURU shall have performed, or complied
with, in all material respects, all the terms, covenants and conditions of this
Agreement to be complied with or performed by ULURU at or before the Closing.




12.3  
Ancillary Agreements; Other Agreements. ULURU shall have executed the License
Agreement and the Premises Agreement.



SECTION 13  
 
CLOSING DATE
 

13.1  
Closing. Upon the terms and subject to the conditions of this Agreement, the
sale and purchase of the Purchased Assets shall take place at a closing (the
"Closing") to be held at the offices of Bingham McCutchen LLP, 150 Federal
Street, Boston MA 02110, on such date as Access and ULURU may mutually agree
upon in writing (the day on which the Closing takes place being the "Closing
Date").



SECTION 14  
 
MISCELLANEOUS
 

14.1  
Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred. Except
as provided in Section 9, in the event of any dispute among the Parties hereto
relating to the subject matter of this Agreement, each Party shall pay its own
out-of-pocket costs and fees and disbursements of counsel.




14.2  
Further Assurances and Actions. Each of the Parties hereto, upon the request of
the other Party hereto, whether before or after the Closing and without further
consideration, shall, and shall cause their respective Affiliates to, do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may be reasonably necessary to
effect complete consummation of the transactions contemplated by this Agreement.




14.3  
Announcements. No Party shall make a public announcement regarding this
Agreement or the transactions contemplated hereby without the prior written
consent of the other Party; provided that nothing herein shall restrict Access
or ULURU from making any public announcement of the transactions contemplated by
this Agreement to the extent that such announcement is required by law; provided
that, prior to any such disclosure, the disclosing Party shall provide the other
Party a reasonable time to review and comment upon such disclosure.
Additionally, ULURU may disclose this Agreement and the transactions
contemplated hereby, to the extent reasonably necessary, in connection with any
registration of one (1) or more of the Products with any state or Federal
agency.




14.4  
Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by telecopy or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 14.4):



(a) if to Access, then:
 
Access Pharmaceuticals, Inc.
2600 Stemmons Freeway
Suite 176
Dallas, TX 75207
Telephone : (214) 905-5100
Telecopy : (214) 905-5101
Attn: Chief Executive Officer


with a copy to:


Bingham McCutchen LLP
150 Federal Street
Boston, MA 02110
Telephone: (617) 951-8000
Telecopy: (617) 951-8736
Attn: John J. Concannon III, Esq.


(b) if to ULURU, then:


ULURU, Inc.
4939 Stonyford Drive
Dallas, TX 75287
Telephone: (972) 250-6383
Telecopy: (972) 250-6383
Attn: Kerry P. Gray
 
with a copy to:


McGuireWoods LLP
1345 Avenue of the Americas, 7th Floor
New York, NY 10105
Telephone: (212) 548-2138
Telecopy: (212) 548-2175
Attn: Louis W. Zehil, Esq.



14.5  
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to principles of
conflict of laws. Each Party to this Agreement expressly and irrevocably (a)
consents that legal action or proceeding against it arising out of this
Agreement may be brought in any court of the State of Delaware or in the U.S.
District Court for the District of Delaware, (b) consents and submits to the
personal jurisdiction of any of such courts solely for purposes of such action
or proceeding, (c) consents to the service of any complaint, summons, notice or
other process solely for purposes of such action or proceeding by delivery
thereof to him, her or it by hand or by any other manner provided for in Section
14.4 and (d) waives any claim or defense solely for purposes of such action or
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. Nothing in this Section shall affect or impair
in any manner or to any extent the right of any Party to commence legal
proceedings or otherwise proceed against any other Party in any jurisdiction or
to serve process in any manner permitted by law.




14.6  
Entire Agreement; Amendments. This Agreement, including the Exhibits and
Schedules hereto, constitutes the entire agreement among the Parties hereto with
respect to the transactions provided for herein and as stated herein and in the
agreements, instruments and documents executed and to be executed and delivered
in connection herewith, contains all of the agreements between the Parties
hereto. There are no verbal agreements or understandings between the Parties
hereto not reflected in this Agreement. This Agreement may not be amended or
modified in any respect except by written instrument executed by each of the
Parties hereto.




14.7  
Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed to be an original and all of which together, shall
constitute the same Agreement.




14.8  
No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Parties hereto and their permitted successors and
assigns and nothing herein, express or implied, is intended to or shall confer
upon any person or entity, any legal or equitable rights, benefits or remedies.




14.9  
Assignment. Neither Party may assign its rights or obligations under this
Agreement without the prior written consent of the other Party and any purported
assignment in violation hereof shall be null and void; provided, however, that
either Party may assign its rights and obligations under this Agreement, without
the prior written consent of the other Party, to an Affiliate or to a successor
of the assigning Party's business by reason of merger, sale of all or
substantially all of its assets or any similar transaction, provided that such
successor agrees in writing to be bound by this Agreement (including, without
limitation, in the case of any such event involving ULURU, ULURU's payment
obligations under Section 3). Such consent shall not be unreasonably withheld or
delayed. Any permitted assignee shall assume all obligations of its assignor
under this Agreement (including, without limitation, in the case of an
assignment by ULURU, ULURU's payment obligations under Section 3). No assignment
shall relieve either Party of its responsibility for the performance of any
obligation that accrued prior to the effective date of such assignment
hereunder. ULURU agrees that in connection with any merger or sale of all or
substantially all of the assets of ULURU such transaction shall not be
consummated unless and until the other party(ies) to such transaction agree in
writing to assume all of the obligations of ULURU under this Agreement and each
agreement contemplated hereby.




14.10  
Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.




14.11  
WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE ANCILLARY AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED
HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.




14.12  
No Waiver of Remedies. No delay on the part of ULURU or Access in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of either ULURU or Access of any right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The waiver of any
terms or conditions of this Agreement shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or
waiver of any other term or condition, of this Agreement. The failure of any
Party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.





[The remainder of this page is left blank intentionally.]





--------------------------------------------------------------------------------

1 Schedule 2.2 to list deviations from the pre(Access)/post(ULURU)-Closing
allocation of Liabilities, as mutually agreed to by the Parties.
 
2 Schedule 5.2 to indicate certain contracts that may not be assignable and that
any assignment of same could give rise to a right of a party to terminate or sue
for damages.
 

- -
BUSDOCS/1492302.16 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first above written.
 




ACCESS PHARMACEUTICALS, INC.
 
By /s/ Rosemary Mazanet     
Name: Rosemary Mazanet
Title: Acting CEO
 
ULURU, INC.
 
By /s/ Kerry P. Gray         
Name: Kerry P. Gray
Title: President and CEO
 
/s/ Kerry P. Gray 
Kerry P. Gray, individually solely with respect
to Sections 5, 8.4, 9.1 and 11.1
 


 


 


 














[Signature Page to Asset Sale Agreement]


 



BUSDOCS/1492302.16 


--------------------------------------------------------------------------------





Exhibits


Exhibit A Bill of Sale and Assignment Agreement
Exhibit B License Agreement
Exhibit C Product Patents Assignment
Exhibit D Product Trademarks Assignment
Exhibit E Premises Agreement
Exhibit F Takeda License Agreement
Exhibit G Allocation of Purchase Price







BUSDOCS/1492302.16 


--------------------------------------------------------------------------------

--


Exhibit A


Bill of Sale and Assignment Agreement





BUSDOCS/1492302.16 


--------------------------------------------------------------------------------

--


Exhibit B


License Agreement





BUSDOCS/1492302.16 


--------------------------------------------------------------------------------

--


Exhibit C


Product Patents Assignment





BUSDOCS/1492302.16 


--------------------------------------------------------------------------------

--


Exhibit D


Product Trademarks Assignment





BUSDOCS/1492302.16 


--------------------------------------------------------------------------------

--


Exhibit E


Premises Agreement





BUSDOCS/1492302.16 


--------------------------------------------------------------------------------

--


Exhibit F


Takeda License Agreement





BUSDOCS/1492302.16 


--------------------------------------------------------------------------------

--


Exhibit G


Allocation of Purchase Price


[insert]

BUSDOCS/1504906.3 


--------------------------------------------------------------------------------



Schedules


Schedule 1.1(w) Inventory
Schedule 1.1(dd) Marketing Materials
Schedule 1.1(ll) Product Patents
Schedule 1.1(pp) Product Trademarks
Schedule 2.1(a)(viii) Equipment Etc.
Schedule 2.1(a)(ix) Contracts Etc.
Schedule 2.2 Liabilities
Schedule 5.2 Authorization and Validity of Agreement
Schedule 5.3 Title to Purchased Assets
Schedule 5.6 Intellectual Property Rights
Schedule 5.8 Government Approvals
Schedule 6.5 Hired Employees' Bonuses and Restricted Stock
Schedule 8.2 Transition Team
Schedule 8.8 Hired Employees

BUSDOCS/1504906.3 


--------------------------------------------------------------------------------



Schedule 1.1(w)
Inventory




Inventory at Integrated Comercial Systems (ICS)
Aphthasol® tubes/ cases for sale at September 30, 2005  8,688 tubes / 724 cases
Cost $22.40 case -         $16,217.60


 



BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 1.1(dd)
Marketing Materials


-None-





BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 1.1(ll)
Product Patents




See Exhibit A to Patent Assignment Agreement





BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 1.1(pp)
Product Trademarks


Aphthasol®
OraDisc™




The trademark registrations may have lapsed in some jurisdictions.







BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 2.1(a)(viii)
Equipment Etc.


 
Equipment List Suite 176
 
Computers, monitors, keyboards, mouse and power strips at the following desks.
Plus associated chairs, desks, file cabinets, bookshelves and white/cork boards
at those desks (note not all desk areas are complete with all of the above - the
intent is for Purchaser to have all-non-permanent furniture and equipment in
those desk areas). Purchaser also keeps Dell leases associated with computers.


SECTION 12  John St. John
SECTION 13  Don Stewart
SECTION 14  Jeremy Jacob
SECTION 15  Linda Waller
SECTION 16  Tausha Aldridge
SECTION 17  Ric Zarzycki
SECTION 18  Dan Moro
SECTION 19  Jodie Herndon
SECTION 20  Howard Callahan
SECTION 21  Demita Daily
SECTION 22  Bill Ponder
SECTION 23  Kevin Shannon
SECTION 24  Dan Nguyen


One printer the hallway HP 4050 laser printer


Small Xerox copier and lease for copier.


Dan Moro’s printer


Conference room furniture
Leather chairs in big conference room.
Table/chairs in small front conference room
Credenza in small front conference room


All large white boards from John St. John’s lab and small conference room.


Digital light microscopes stored in QC lab.


One flammable cabinet from back warehouse area one flammable cabinet stays with
Access.


Machine shop components
Drill Press
Router Table and Router


Shelves and stored supplies from back warehouse area


Specific Instruments all with associated control systems (computers, printers,
software packages, etc.) and other equipment.



·  
Hoods and benches (four hoods) in Platinum Laboratory

------ A walk-in hood
bench U ----- ------ A bench
hoods/sink A -----  ------ U hoods
bench U ----- ------ A bench
hoods/sink U ----- ------ A hoods
bench A ----- ------ U bench
 
B. Sartorius Balance # QC 65
C. Miele Dishwasher G 7783
D. VWR Explosion Proof Refrigerator ZO2D


SECTION 4  Hewlett Packard HPLC + Computer and printer
4.1  Model 79855
4.2  Serial 3406A02
SECTION 5  Virtis Lyophilizer
5.1  Model 279398
5.2  Serial 207042
SECTION 6  Malvern Zetasizer Nano + computer and printer+ Malvern lease
6.1  Model ZEN 3600
6.2  Serial MAL500309
SECTION 7  Agilent GC-MS+ Agilent lease
7.1  Model 5973
7.2  Serial US21844096
SECTION 8  Varian UV-Visible + computer and printer
8.1   
8.2  Serial EL05023374
SECTION 9  Hermle Centrifuge
9.1  Model Z360KSerial 14900072
SECTION 10  Beckman Optima Ultra Centrifuge
10.1  Model TLX120
10.2  Serial XTE101
SECTION 11  Lab Line Orbital Shaker water bath
11.1  Model 3540
11.2  Serial 1094-0038
SECTION 12  Second Hermle Centrifuge
12.1  Model Z360K
12.2  Serial 14900291
SECTION 13  Beckman Ultracentrifuge
13.1  Model U270
13.2  Serial 285856
SECTION 14  Precision Sceintific Water bath
14.1  Model R113
14.2  Serial 10AA-1
SECTION 15  Lauda Water bath
15.1  Model
15.2  Serial K20001
SECTION 16  Mettler Toledo mg balance
16.1  Model
16.2  Serial 1113392769
SECTION 17  Sartorius 0.1 mg balance
17.1  Model BP211D
17.2  Serial 80504705
(b)  Include granite mounting block for balance
SECTION 18  Fridge/Freezer-West Lab near dishwashing
18.1  Magic chef (Access keeps the fridge in west lab not connected to the water
supply)
SECTION 19  Lauda Chiller Circulator
19.1  Model WK 1200
19.2  Serial Z19003
SECTION 20  Buchi Rotary Evaporator
20.1  Model
20.2  Serial 41337020011
SECTION 21  Precision Vacuum Pump
21.1  Model 69076
21.2  Serial 10AX-10
SECTION 22  Gem Vacuum Pump
22.1  Gem Direct
22.2  1603007042
SECTION 23  Forma Scientific incubator oven
23.1  West Lab
23.2  Near Howard’s lab
SECTION 24  Fridge/Freezer
24.1  West Lab near incubator
24.2  Whirlpool
SECTION 25  Forced Air Oven
25.1  1370 FM
25.2  Serial 0900294
SECTION 26  Forma scientific -80 degree freezer
26.1   
26.2  Serial 83031-391
SECTION 27  Virtis Lyophilizer (Purchaser keeps the one in the warehouse, Access
keeps the one in the Platinum wash area)
27.1  Freezemobile
SECTION 28  Sterigard Hoods (Howard and Lilli’s labs)
28.1  Serial 19669
28.2  Serial 21433
SECTION 29  Masterflex TFF Pump
29.1  Model 77601-10
29.2  Serial 7 549-32
SECTION 30  Whiteboard in West Lab
SECTION 31  VWR Water Bath-Kevin’s Lab
31.1  Model 1229
31.2  Serial 0801103
SECTION 32  Haake Chiller
32.1  Model 001-6506
32.2  Serial 892-00
SECTION 33  Espec Stability Oven-Kevin’s Lab
SECTION 34  Buchi Rotary Evaporator
34.1  Model RE120
34.2  Serial 970-716
SECTION 35  Hyvac Vacuum Pump
35.1  Model 90700-001
35.2  Serial 049099
SECTION 36  Hyvac Vacuum Pump 2
36.1  Serial 316-P759
SECTION 37  Labcoater-Howard’s lab
SECTION 38  Viscometer-Kevin’s lab
SECTION 39  Beckman Centrifuge
39.1  Model GS15R
39.2  Serial B94E49


All laboratory benches from West Lab
All shelving from West Lab
All consumable glassware from West lab

1.  
Beakers

2.  
Lab Bottles

3.  
Volumetric glassware

4.  
Flasks

5.  
Cylinders

6.  
Synthetic glassware

a.  
Round bottom flasks

b.  
Condensers

c.  
Assorted synthetic glassware

7.  
Stoppers and other assorted glassware

8.  
Stir bars

Rinse sink from Bill Ponder’s former lab
Rinse sink and drying rack from West Lab
Stir and hot plates from West lab

1.  
9 stir plates

2.  
11 stir/hot plates

3.  
4 digital controlled stir/hot plates

4.  
One refrigerated plate

5.  
Two sand bath units

Three vortex plates
Two shaker pads
One orbital shaker pad
One rocking shaker
Three pH meters with all assorted probes
Three fractionating columns for size exclusion chromatography
Waste containers for all instruments (except for ICP) and hoods in West Lab
14 Dessicators
All consumable chemical supplies in West Lab not specifically related to AP5346
or AP5280
Synthesis
Power strips for all equipment
Hand tools, jacks, dies and cutting systems.
Water system in West Lab.


Equipment List - Suite 129 - QC Lab
ID #
Instrument
Manufacturer
Model
Serial #
 
BAL 01
Balance
Mettler Toledo
PG2002-SDR
1122030253
 
BAL 02
Balance
Mettler Toledo
AG135
1121501595
 
CM01
Conductivity Meter
Eutech Inst.
CON200
191974
 
DISS 01
Dissolution System
Distek
Premiere 5100
5150797
 
EC 01
Environmental Chamber
B-M-A, Inc.
CL-10
2491
 
EC 02
Environmental Chamber
Espec
LHU-112M-U
2672963
 
EC 03
Environmental Chamber
Espec
LHU-113
1012001657
 
LC 01
HPLC Autosampler
Agilent
G1313A
DE23920037
+lease
LC 01
HPLC Column Heater
Agilent
G1316A
DE23929231
 
LC 01
HPLC Computer
Compaq
G2170AA/D515
6X29-KN9X-Y017
 
LC 01
HPLC Degasser
Agilent
G1379A
JP13203942
 
LC 01
HPLC Detector
Agilent
G1315B
DE23916848
 
LC 01
HPLC Pump
Agilent
G1311A
DE23920043
 
LOG01
Data Logger
Veriteq
SP-1000
02111023
 
LOG02
Data Logger
Veriteq
VL-2000
02112016
 
LOG03
Data Logger
Veriteq
VL-2000
03062087
 
LOG04
Data Logger
Veriteq
VL-2000
03062088
 
LOG05
Data Logger
Dickson
TX120
04030188
 
LOG06
Data Logger
Dickson
SP150
4191461
 
LOG07
Data Logger
Veriteq
VL1000
04071186
 
MDC 01
Manual Diffusion System
Hanson Research
40C/1130S
1003-1447
 
MDC 01
Water Bath for Diffusion System
VWR
 
G22469
 
MICROM01
Micrometer
Mitutoyo
103-137 M110-25
3038878
 
OVEN01
Oven
VWR
1310
1000303
 
OVEN02
Oven
Lab-Line
100
0403-1868
 
pH 01
pH/Temp Meter
Beckman
340
3922
 
Pipet 01
100-1000µL Pipet
VWR
NA
341460291
 
Pipet 02
1-5mL Pipet
VWR
NA
238481718
 
PRB01
Conductivity Cell Probe
Hirschmann
NA
DD04
 
PRI 01
Printer
HP
C8049A
USLNH36053
 
PWS01
Milli-Q PW System
Millipore
A10
F4HN79653A
 
REFRI 01
Refrigerator
Kenmore
253.6072101
WA33600224
 
SONI 01
Sonicator
Branson
2510R-MT
RLA010379362D
 
SONI 02
Sonicator
Branson
8510R-MT
RPA020381017E
 
STIR 01
Stir Plate
IKA
R015PSI
0.254128
 
STIR 02
Stir Plate
VWR
Dylastir 941006
5332
 
STIR 03
Stirrer/Hot Plate
Corning
PC-620
440939
 
TACH01
Tachometer
Compact
A2102U
2007254
 
TEMP01
Thermometer
NA
NA
NA
 
TEMP02
Thermometer
H-B
NA
T26668
 
TEMP03
Thermometer
H-B
33600-028
HB213051
 
TEMP04
Thermometer
H-B
33600-032
HB206928
 
TIME01
Timer
VWR
 
221446050
 
TIME02
Timer
Fisher
06-662-46
41470756
 
VIS 01
Viscometer
Brookfield
DV-II+
RT72449
 
VIS 01
Viscometer Stand
Brookfield
Helipath Stand
35681
 
WOB01
Shaft Wobble Meter
Distek
0500-0273
HT1424
 
 
 
 
 
 
 
HPLC Columns, Flammables Storage Cabinet, Glassware, Equipment, Tools
 
Two (2) Nikon Microscopes with Imaging Equipment and Mac 6100 Computer
 








BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 2.1(a)(ix)
Contracts Etc.


Takeda License Agreement - not assignable by its terms.
BioMed Science Agreement - not assignable without consent.
Strakan Agreement - not assignable without consent.


Any other contract that does not allow assignment by consent of the third party.





BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 2.2
Liabilities


ULURU shall pay any PDUFA fees (the "PDUFA Fees") payable by Access to the FDA
on September 30, 2005.


Buyer will assume obligations under the leasing obligations for the equipment
acquired.


Dell Financial Services - computers
Agilent Technologies - HPLC and GC-MS
Malvern Instruments - Zetasizer Nano
Xerox Corp. - copier


The following agreements have possible repayments of previous amounts received
by Access (Liabilities to Access) and possible unpaid receivables of amounts not
yet received by Access (Receivables due Access). Following is a list of
Liabilities to Access and Receivables due Access after the sale of assets to
Uluru.



·  
Laboratories Dr. Esteve SA

o  
$150,000 has been received by Access for signing of the Licensing Agreement -
there is a possible a $90,000 liability that may have to be returned to Esteve
if approval is not received. Access Liability

o  
$20,000 is due Access from Esteve for Technical Approval in Greece and Portugal.
Access Asset




·  
Meda, AB

o  
$175,000 has been received by Access for signing of the Licensing Agreement -
there is a possible a $52,500 liability that may have to be returned to Meda if
approval is not received. Access Liability

o  
$50,000 is due Access from Meda for European Community Approval in Finland and
Sweden. Access Asset




·  
Zambon Group SpA

o  
E875,000 has been received by Access for signing of the Licensing Agreement -
there is a possible a E360,000 liability that may have to be returned to Zambon
if approval is not received. Access Liability

o  
E355,000 is due Access from Zambon for Marketing Approval in Holland and
Germany. Access Asset



Discus $500,000 up front royalty - Access Liability
Zambon Fine Chemicals $135,000 - Access Liability
FDA receivable $573,500 - Access Asset


Epitan n/a
GSK n/a
Mipharm n/a
OrientEurophamra n/a
Palidin n/a
Proctor & Gamble n/a
Strakan n/a
Wyeth n/a


Patent annuities with a due date, exclusive of grace period, due before close of
asset sale are Access Liability. After sale date is Uluru Liability.


ProStrakan receivable for signing Zindaclin license payment for Spain and Italy.
Access Asset.


ProStrakan receivable for royalty for the third quarter 2005. Access Asset.







BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 5.2
Authorization and Validity of Agreement


Takeda License Agreement
Strakan License Agreement
Discus License Agreement
Wyeth License Agreement
Biomed Sciences Agreement




Any other contract not assignable by its terms.



BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 5.3
Title to Purchased Assets


Pursuant to the transactions contemplated by the Securities Purchase Agreement,
dated as of March 30, 2005, by and among Access, Cornell Capital Partners, LP
("Cornell") and Highgate House Funds, Ltd. ("Highgate"), and the 7% Secured
Convertible Debentures issued by Access in connection therewith, Access granted
each of Cornell and Highgate a security interest in all of the Company's assets.


Pursuant to the transactions contemplated by the Separation Agreement, Access
granted Kerry P. Gray a security interest in all of the Company's assets.


Certain equipment is covered by leases and such equipment is so encumbered.



BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 5.6
Intellectual Property Rights


No Encumbrances





BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 5.8
Government Approvals


Both Access Pharmaceuticals, Inc. and Uluru, Inc. will file letters with the FDA
regarding the change in ownership of the outstanding NDAs.





BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 6.5
Hired Employees' Bonuses and Restricted Stock


Hired Employee
Bonus
Number of Shares Underlying Options
Number of Unvested Shares of Restricted Common Stock
   
Unvested Options
Vested Options
 
E. Howard Callahan, Jr.
$3,325.95
6,392
27,208
2,235
Demit N. Dailey
$1,159.20
4,592
4,708
681
Jody M. Herndon
$.00
5,000
   
Jeremy E Jacob
$2,901.00
6,267
18,833
1,890
Daniel G. Moro
$10,874.40
20,883
67,917
6,344
John J. St John
$4,356.45
9,408
21,792
2,313
Lynda K. Waller
$2,167.20
3,625
3,375
578
Ric Zarcycki
$5,498.96
9,958
11,542
1,550
Total
$30,283.16
66,125
155,375
15,591






BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 8.2
Transition Team


Stephen B. Thompson
David P. Nowotnik
Kerry P. Gray
Daniel G. Moro



BUSDOCS/1504906.3 


--------------------------------------------------------------------------------





Schedule 8.8
Hired Employees


E. Howard Callahan, Jr.
Demit N. Dailey (effective December 16, 2005)
Jody M. Herndon
Jeremy E Jacob
Daniel G. Moro
John J. St John
Lynda K. Waller
Ric Zarcycki
 



